DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Application, Amendments and/or Claims
	Claims 1-15 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, directed to a chimeric IgG Fc receptor, in the reply filed on 30 September 2022 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 September 2022.
Claims 1-5 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 June 2021, 17 November 2020, and 03 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that reference #17 (JP 2007528194) has been crossed off of the IDS of 03 September 2020 because an incorrect translation was provided.  Specifically, an English abstract was provided for JP 2007/052819 (directed to an audio device) and not JP 2007/528194.

Sequence Compliance
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

A.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  Specifically, the sequences disclosed in Figures 18 and 19 are not accompanied by the required reference to the relevant sequence identifiers.  This issue was raised in the Sequence Problem Attachment of 08 December 2020.  Applicant responded with a new sequence listing on 10 February 2021, but did not address the Examiner’s issues that were raised. Specifically, Figure 18 contains three sequences: “majority”, “dogCD16A”, “humCD16A”.  However, the Brief Description of the Drawings for Figure 18 at page 6 of the specification is directed to a canine CD16A (SEQ ID NO: 5), canine CD64sp (SEQ ID NO: 25), and human CD16A (SEQ ID NO: 6). The Brief Description does not refer to a “majority” sequence identifier and the “canine CD64sp” should be removed since that sequence is not in the Figure.
	Furthermore, Figure 18 contains four sequences: “majority”, “dogCD64sp”, “dogCD64”, and “humCD64”. However, the Brief Description of the Drawings for Figure 19 at page 6 of the specification is only directed to canine CD64 (SEQ ID NO: 7) and human CD64 (SEQ ID NO: 8). The Brief Description for Figure 19 does not reference “majority” or “canine CD64sp” sequence identifiers and should be amended to include such.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

B.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  The Examiner acknowledges the submissions of the substitute sequence listing and required statements on 10 February 2021.  However, Applicant did not amend page 1, lines 15-21 of the specification to reflect submission of the new ASCII text file (i.e., identification of the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I); §2422.03(I); and §2422.03(a)).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Drawings
1.	The specification at page 3, lines 11-13 states that “[t]he patent or application file contains at least one drawing executed in color” and that copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  The Brief Description of the Drawings for Figure 15A (page 5) also refers to “orange” and “green” filled histograms.  However, color drawings and a color drawings petition have not been submitted.  It is suggested that the specification is either amended to remove the color drawings statement and color references in Figure 15 or to submit colored drawings with the required petition.  Applicant is reminded that photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2). Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.

2.	The drawings are objected to because:
 A)	Figures 3 and 5-8 contain views that seem to have an incorrect orientation. Reference characters, sheet numbers, and view numbers must be oriented in the same directed as the view (see 37 CFR 1.84(p)); and 
B)	Figures 14B and 14C are blurry.  The words and numbers on the graphs cannot be discerned.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “CHIMERIC IGG FC RECEPTOR COMPRISING EXTRACELLULAR DOMAIN OF CD64”.
Appropriate correction is required.

	Claim Objections
4.	Claims 4 and 5 are objected to because of the following informalities:  
4a.	Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
4b.	In claim 4, line 2, the word “the” should be amended to recite “a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5a,	Claims 1-5 are rejected as being indefinite because claim 1, lines 2 and 5 recites the “sufficient” (portion). The term “sufficient” is a subjective term and the specification does not provide a standard for measuring the scope of the term (see MPEP 2173.05(b)(III).
5b.	Claims 1-5 are rejected as being indefinite because the term “portion” in claim 1, lines 2 and 5; claim 2, line 2; and claim 3, line 2 is a relative term which renders the claims indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It cannot be determined what sequence, region(s), domain(s), or amino acids are encompassed within a “portion” of CD64; a “portion” of an Fc receptor ITAM; a “portion” of the intracellular region of CD16A; and a “portion” of the intracellular region of a signaling domain. For instance, this term is subjective and may include a single amino acid residue. Therefore, the metes and bounds of the claim cannot be determined.

	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is directed to a chimeric IgG Fc receptor comprising: an extracellular domain comprising a sufficient portion of CD64 to bind to an IgG Fc region; a transmembrane region; and an intracellular domain comprising a sufficient portion of an Fc receptor immunoreceptor tyrosine-based activation motif (ITAM) to initiate cell signaling when an IgG Fc region binds to the extracellular domain.  Claim 2 recites that the intracellular domain comprises at least a portion of the intracellular region of CD16A. Claim 3 recites that the intracellular domain comprises at least a portion of the intracellular region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcεR1, NKG2D, CD244 (2B4), FcRγ, DAP10, DAP12, or CD3ζ.
	The specification of the instant application teaches a chimeric IgG Fc receptor comprising an extracellular domain, a transmembrane domain, and an intracellular domain (page 1, lines 26-28). The specification continues to disclose that the extracellular domain generally includes a sufficient portion of CD64 to bind to an IgG Fc region; and the intracellular domain includes a sufficient portion of an Fc receptor immunoreceptor tyrosine-based activation motif (ITAM) to initiate cell signaling when an IgG Fc region binds to the extracellular domain (page 1, lines 28-32).  The specification states that the intracellular domain may also include at least a portion of the intracellular region of CD16A and at least a portion of the intracellular region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ (page 2, lines 1-4; page 10, lines 28-31; page 11, lines 1-24).  The Examples in the specification teach CD64/CD16A constructs that comprise a human CD64 extracellular domain and CD16A transmembrane and cytoplasmic domains (page 23, Example 1; page 25, lines 10-12).  However, as discussed under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above, the specification does not provide a definition or explanation of the term “portion” and it is not clear what is or is not encompassed by the terminology.  Therefore, the “portion” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon any region or amino acid sequence of the extracellular domain of CD64; any region or amino acid sequence of an Fc receptor ITAM; any region or amino acid sequence of the intracellular region of CD16A; and any region or amino acid sequence of the intracellular region of a signaling domain (including a single amino acid residue). 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in claim 1 for a chimeric IgG Fc receptor are (1) a structural characteristic of an extracellular domain comprising a sufficient portion of CD64 and a functional characteristic of binding to an IgG Fc region; and (2) a structural characteristic of an intracellular domain comprising a portion of an Fc receptor ITAM and a functional characteristic of initiating cell signaling when an IgG Fc region binds to the extracellular domain.  Claim 2 recites the structural characteristic of an intracellular domain comprising at least a portion of the intracellular region of CD16A and claim 3 recites the structural characteristic of an intracellular domain comprising at least a portion of the intracellular region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ. There is no identification of any particular sequence or structure of (i) the extracellular domain of CD64; (ii) the intracellular domain comprising an Fc receptor ITAM; (iii) the intracellular region of CD16A; or (iv) the intracellular signaling region that must be conserved in order to provide the required functions of binding to an IgG Fc region and initiating cell signaling when an IgG Fc region binds to the extracellular domain.  Thus, the claims are drawn to a genus of extracellular domain portions/sequences of CD64; a genus of intracellular domains comprising portions/sequences of an Fc receptor ITAM; (iii) a genus of portions/sequences of the intracellular region of CD16A; and (iv) a genus of intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of (i) the genus of extracellular domain portions/sequences of CD64; (ii) the genus of intracellular domains comprising portions/sequences of an Fc receptor ITAM; (iii) the genus of portions/sequences of the intracellular region of CD16A; and (iv) the genus of  intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ and the functions of binding to an IgG Fc region and initiating cell signaling when an IgG Fc region binds to the extracellular domain. In other words, the specification does not teach the structure which results in a chimeric IgG Fc receptor comprising domains with the claimed required characteristics.  The description in the prior art and the specification of the full-length sequences for the extracellular domain of CD64; the transmembrane and intracellular domain sequences of CD16A; and intracellular domains of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ comprising ITAMs are not adequate written description of an entire genus of extracellular domain portions of CD64; intracellular domains comprising portions an Fc receptor ITAM; portions of the intracellular region of CD16A; and intracellular signaling portions of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ.
The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, Lu et al. (Proc Natl Acad Sci USA 112(3): 833-838, 2015) teach that single mutations at positions 173 and 174 in the FG loop of CD64A result in minor reductions in binding affinities to IgG1, IgG3, and IgG4 (page 836, column 2, last paragraph). Meanwhile, a single mutation at position 175 (R175A) results in about 20-fold reductions to IgG1, IgG3, and IgG4 binding (page 836, column 2, last paragraph). Hulett et al. disclose that multiple regions of the second extracellular domains of FcγRII, FcγRIII (CD16), and FcεRI are crucial for the binding of IgG and IgE and it is likely this same region of FcγRI (CD64) also plays a role in the interaction with IgG (page 994, bottom of column 1 through the top of column 2; abstract). Lastly, Chae et al. (Int Immunol 16(9): 1225-1236, 2004) indicate that tyrosine residues in CD3ζ ITAM are important for transmitting qualitatively differential signals upon stimulation (page 1235, column 1; Figure 1A; abstract). 
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of (i) the genus of extracellular domain portions/sequences of CD64; (ii) the genus of intracellular domain portions/sequences comprising an Fc receptor ITAM; (iii) the genus of portions/sequences of the intracellular region of CD16A; and (iv) the genus of  intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ. and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The domain sequence is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only a chimeric IgG Fc receptor comprising the extracellular domain of CD64; a transmembrane domain; and an intracellular domain comprising an Fc receptor ITAM (and wherein the intracellular domain further comprises the intracellular domain of CD16A or the signaling domain of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


7.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chimeric IgG Fc receptor comprising the extracellular domain of CD64; a transmembrane domain; and an intracellular domain comprising an Fc receptor ITAM (and wherein the intracellular domain further comprises the intracellular domain of CD16A or the signaling domain of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ), does not reasonably provide enablement for a chimeric IgG Fc receptor comprising: an extracellular domain comprising a sufficient portion of CD64 to bind to an IgG Fc region; a transmembrane region; and an intracellular domain comprising a sufficient portion of an Fc receptor immunoreceptor tyrosine-based activation motif (ITAM) to initiate cell signaling when an IgG Fc region binds to the extracellular domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 1 is directed to a chimeric IgG Fc receptor comprising: an extracellular domain comprising a sufficient portion of CD64 to bind to an IgG Fc region; a transmembrane region; and an intracellular domain comprising a sufficient portion of an Fc receptor immunoreceptor tyrosine-based activation motif (ITAM) to initiate cell signaling when an IgG Fc region binds to the extracellular domain.  Claim 2 recites that the intracellular domain comprises at least a portion of the intracellular region of CD16A. Claim 3 recites that the intracellular domain comprises at least a portion of the intracellular region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcεR1, NKG2D, CD244 (2B4), FcRγ, DAP10, DAP12, or CD3ζ.
	The specification of the instant application teaches a chimeric IgG Fc receptor comprising an extracellular domain, a transmembrane domain, and an intracellular domain (page 1, lines 26-28). The specification continues to disclose that the extracellular domain generally includes a sufficient portion of CD64 to bind to an IgG Fc region; and the intracellular domain includes a sufficient portion of an Fc receptor immunoreceptor tyrosine-based activation motif (ITAM) to initiate cell signaling when an IgG Fc region binds to the extracellular domain (page 1, lines 28-32).  The specification states that the intracellular domain may also include at least a portion of the intracellular region of CD16A and at least a portion of the intracellular region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ (page 2, lines 1-4; page 10, lines 28-31; page 11, lines 1-24).  The Examples in the specification teach CD64/CD16A constructs that comprise a human CD64 extracellular domain and CD16A transmembrane and cytoplasmic domains (page 23, Example 1; page 25, lines 10-12).  However, as discussed under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above, the specification does not provide a definition or explanation of the term “portion” and it is not clear what is or is not encompassed by the terminology.  Therefore, the “portion” limitations recited in the instant claims are broadly interpreted by the Examiner as reading upon any region or amino acid sequence of the extracellular domain of CD64; any region or amino acid sequence of an Fc receptor ITAM; any region or amino acid sequence of the intracellular region of CD16A; and any region or amino acid sequence of the intracellular region of a signaling domain (including a single amino acid residue). 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in (i) the extracellular domain of CD64; (ii) the intracellular domain Fc receptor ITAM; (iii) the intracellular region of CD16A; and (iv) the intracellular signaling region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). Lu et al. (Proc Natl Acad Sci USA 112(3): 833-838, 2015) even teach that single mutations at positions 173 and 174 in the FG loop of CD64A result in minor reductions in binding affinities to IgG1, IgG3, and IgG4 (page 836, column 2, last paragraph). Meanwhile, a single mutation at position 175 (R175A) results in about 20-fold reductions to IgG1, IgG3, and IgG4 binding (page 836, column 2, last paragraph). Hulett et al. disclose that multiple regions of the second extracellular domains of FcγRII, FcγRIII (CD16), and FcεRI are crucial for the binding of IgG and IgE and it is likely this same region of FcγRI (CD64) also plays a role in the interaction with IgG (page 994, bottom of column 1 through the top of column 2; abstract). Lastly, Chae et al. (Int Immunol 16(9): 1225-1236, 2004) indicate that tyrosine residues in CD3ζ ITAM are important for transmitting qualitatively differential signals upon stimulation (page 1235, column 1; Figure 1A; abstract). Thus, there is little guidance in the specification indicating which amino acids/regions are considered essential for the extracellular domain “portion” of CD64; (ii) the intracellular domain “portion” of an Fc receptor ITAM; (iii) a “portion” of the intracellular region of CD16A; and (iv) a “portion” of the intracellular signaling region of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ of the instant claims.
The amount of experimentation required to generate a chimeric IgG Fc receptor that comprises a genus of extracellular domain portions/sequences of CD64 that bind to an IgG Fc region and a genus of intracellular domains comprising portions/sequences of an Fc receptor ITAM that initiate cell signaling (wherein said intracellular domain comprises a genus of portions/sequences of the intracellular region of CD16A or a genus of intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ) would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the variant/”portion” elements encompassed by the instant claims would result in a functional chimeric IgG Fc receptor.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number extracellular domain portions/sequences of CD64 that bind to an IgG Fc region and intracellular domains comprising portions/sequences of an Fc receptor ITAM that initiate cell signaling (wherein said intracellular domain comprises a large number of portions/sequences of the intracellular region of CD16A or intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ) of the encompassed claims.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of genus of extracellular domain portions/sequences of CD64 that bind to an IgG Fc region and a genus of intracellular domains comprising portions/sequences of an Fc receptor ITAM that initiate cell signaling (wherein said intracellular domain comprises a genus of portions/sequences of the intracellular region of CD16A or a genus of intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ) in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
Due to the large quantity of experimentation necessary to generate a chimeric IgG Fc receptor comprising a genus of extracellular domain portions/sequences of CD64 that bind to an IgG Fc region and a genus of intracellular domains comprising portions/sequences of an Fc receptor ITAM that initiate cell signaling (wherein said intracellular domain comprises a genus of portions/sequences of the intracellular region of CD16A or a genus of intracellular signaling portions/sequences of CD27, CD28, CD134 (OX40), CD137 (4-1BB), FcRγ, and CD3ζ) and screen such for the desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0355566; cited on the IDS of 03 September 2020), as evidenced by Jing et al. (PLoS One 10: e0121788, 2015; cited on the IDS of 03 September 2020) and Lajoie et al. (J Immunol 192: 741-751, 2014; cited on the IDS of 03 September 2020).
	Li et al. teach a transmembrane chimeric IgG Fc receptor comprising: an ectodomain of CD64 (FcγRI); a transmembrane domain of CD16 (FcγRIII); and an endodomain for mediating ADCC activation and amplification (page 2, [[0016-0018]; page 7, [0078]).  Li et al. indicate that the chimeric receptor comprises one or more signaling modules for antibody-dependent cellular cytotoxicity (ADCC) (page 4, [0053-0057]).  Li et al. disclose that the endodomain may include an amplification module selected from the group consisting of portions or all of the intracellular domains of CD3ζ, CD27, CD28, CD40, CD79a, CD79b, CD134, CD137, and GM-CSF (page 2, [0017-0018]; page 4, [0053-0057]).   Li et al. continue to teach that the ectodomain of CD64 is fused to parts of human CD16, e.g., both the transmembrane and intracellular domains of CD16, preferably of CD16A (page 4, [0047]).  Li et al. state that additional modules in the intracellular domain of the chimeric receptor amplify the proliferation and expansion signal (e.g., CD3ζ, CD27, CD28, CD40, CD79a, CD79b, CD134, CD137, and GM-CSF) (page 4, [0048, 0053-0057]).  Li et al. disclose an example of an exon-based strategy wherein an extracellular region of human CD64 is fused to regions of human CD16, generating a chimeric receptor of SEQ ID NO: 4, as shown in Figure 11.  It is noted that this particular fusion comprises a CD16A cleavage site at amino acids 284 (alanine) and 285 (valine) of SEQ ID NO: 4, correlating to a CD16A cleavage site between alanine 195 and valine 196, as evidenced by Jing et al. (PLoS One 10: e0121788, 2015; Figures 1B and 2; discussion) and Lajoie et al. (J Immunol 192: 741-751, 2014; page 747, column 2, discussion).
9.	Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (WO 2016/040441; cited on the IDS of 03 September 2020).
	Wilson et al. teach a chimeric receptor that comprises (a) an extracellular domain that binds to the Fc portion of an immunoglobulin (Fc-binding domain), e.g., binds the Fc portion of an IgG; (b) a transmembrane domain; (c) at least one co-stimulatory signaling domain; and (d) a cytoplasmic signaling domain that comprises an ITAM (page 2, 3rd full paragraph; page 17, last paragraph; pages 27-29). Wilson et al. disclose that the extracellular domain of (a) is that of CD64 (page 3, 1st paragraph; page 21, 3rd and 4th paragraphs). Wilson et al. state that the co-stimulatory signaling domain is a cytoplasmic signaling domain from a co-stimulatory protein, such as CD27, CD28, CD134 (OX40), CD137 (4-1BB), CD244 (2B4), and CD3ζ (bottom of page 27 through page 28; bottom of page 29 through the top of page 30).


Conclusion
	No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Coenon et al. Front Immunol 13: 913215, 2022 (review of CD16A)

Ellsworth et al. Protein Eng Des Sel 23(4): 299-309, 2010 (teach that substitutionof the membrane distal D1 Ig domain of CD64 with the D1 Ig domain of CD16A results in a chimeric receptor, FcγR3A1A, with enhanced temperature stability and less aggregation (abstract; discussion))

Milone et al. US 2014/0322183 (teach CD16-CAR and CD64-CAR (page 1, [0006]; page 6, [0051]; pages 23-24))

Vogelpoel et al. Front Immunol 6: 79, 2015 (review of cytokine production by Fc gamma receptors)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
07 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647